El Juez Pkesidente Señor Travieso
emitió la opinión del tribunal
Matías González" Ramírez fue convicto de un delito de asesinato en segundo grado. Solicitó un nuevo juicio, le fué denegado y la corte le condenó a la pena de diez años de presidio. El presente recurso lia sido interpuesto contra la resolución denegatoria del nuevo juicio y contra la sentencia.
El primer señalamiento se basa en la alegación de que mientras el jurado estaba deliberando, personas extrañas se comunicaron con el jurado haciendo llegar al mismo *904.modelos de veredicto que no fueron ordenados por la corte previa intervención de las partes. Sostiene el apelante que ese hecho viola las reglas de la corte y destruye el derecho-que tiene el acusado a un juicio impareial. De acuerdo con la evidencia ofrecida en el acto de la vista de la moción de nuevo juicio, los hechos son como sigue:
Encontrándose el jurado en el cuarto de deliberaciones, el submárshal de la corte de distrito, quien tenía al jurado bajo su custodia, fué llamado por el jurado. Al oír el timbre, creyó el submárshal que el jurado tenía veredicto y su-bió hasta el cuarto de deliberaciones. Al llegar allí uno de los jurados le pidió que, si era posible, les consiguiera un modelo de veredicto en blanco porque se les había dañado el que la corte les había dado. El submárshal fué donde el secretario y éste le entregó un blanco de veredicto, el cual fué entregado al presidente del jurado por el mismo sub-márshal. En ese mismo blanco se escribió el veredicto en contra del acusado.
El jurado Jesús Cales identificó el veredicto como el mismo que había sido rendido. Declaró que ellos, los miem-bros del jurado, obtuvieron el modelo en blanco a través del submárshal Godoy; que el jurado le pidió el blanco al sub-márshal porque el que les dió la corte se había dañado; que él vió el blanco que se dañó.
En la resolución denegando el nuevo juicio, el juez de 3a corte inferior hizo constar expresamente “que examinó el veredicto del jurado tal como aparece del expediente y vió también el que originalmente se entregó al presidente del jurado, que no aparece del récord, y ambos son idénticos”; que de la prueba practicada resulta que el márshal no se comunicó con el jurado en forma alguna sobre los méritos del caso; que quedó establecido por la prueba, que cuando los señores del jurado llamaron al márshal, ya habían lle-gado a un acuerdo en el caso, y que al reducirlo a escrito, o sea, al llenar el hueco correspondiente en el modelo que les había entregado la corte, se les dañó; y que el márshal, *905por lo tanto, no pudo haber infinido, ni influyó, según re-sulta de la prueba, en la decisión del caso.
El artículo 267 del Código de Enjuiciamiento Criminal dispone lo siguiente:
“Después de oído el resumen de ]o que se les encarga decidir, el jurado podrá resolver sobre ello en la misma sala del tribunal, o re-tirarse para deliberar. Si no llegasen a un acuerdo en el acto, deberá juramentarse a un oficial del tribunal para que los tenga juntos en algún sitio privado y conveniente, no permitiendo que nadie, incluso él mismo, les hable o se. comunique con ellos, sino por orden expresa del tribunal o para preguntarles si han llegado a un acuerdo sobre su veredicto, y en este caso, o cuando lo ordenase el tribunal, conducirlos de nuevo a la sala. ’ ’
En Pueblo v. Saldaña, 66 D.P.R. 189, aplicando a los he-chos del caso las disposiciones del citado artículo 267 y la doctrina sentada por numerosas decisiones de las jurisdic-ciones estatales y federal, resolvimos que la corte inferior había cometido un error perjudicial a los derechos del acu-sado cuando después de haber avisado el jurado al juez, por conducto del alguacil, que deseaba regresar a sala porque no podía ponerse de acuerdo, el juez se limitó a instruir al alguacil informara al jurado que continuara deliberando, no obstante haberle pedido el abogado defensor que accediera a los deseos del jurado. Media hora después de recibir la comunicación del juez, rindió el jurado veredicto declarando al acusado culpable de homicidio. Al revocar la sentencia y ordenar la celebración de un nuevo juicio, dijimos:
“La corte erró, a nuestro juicio, al no acceder al deseo del jurado de regresar a sala, y al ordenar al jurado de la manera informal en que lo hizo, que. continuase deliberando. No debe haber comunica-ción alguna entre el juez y el jurado después que la causa ha sido sometida a éste, a menos que no sea en corte abierta y en presencia del acusado y su abogado, o luego de darle a éstos plena oportunidad de estar presentes. (Citas.) En todo caso en qué la corte o alguno de sus funcionarios comete el error de comunicarse con el jurado res-pecto al caso y fuera de sala, se presume, perjudicial el error a menos qup se pruebe afirmativamente que no ha habido perjuicio.”
*906La conducta del submárshal fué, sin duda alguna, impro-pia y, como tal, digna de censura. El marshal que tiene al jurado bajo su custodia debe abstenerse en absoluto de de-cir o hacer cosa alguna que pueda tener relación de clase alguna con el caso que el jurado tiene bajo su consideración. El marshal y los funcionarios bajo,sus órdenes deben limi-tar su intervención con el jurado a aquellos actos o palabras que fueren absolutamente necesarios para atender a cual-quier necesidad del jurado o para el comfort, alojamiento y alimentación de sus miembros. La estricta observancia de esta regla evitará quejas y objeciones como las formuladas en este caso y contribuirá sin duda alguna a mantener en alto el prestigio de la institución del jurado.
En Shields v. United States, 273 U.S. 583, 71 L. Ed. 787, el jurado, después de haber deliberado durante dos horas envió al juez, en su despacho, una comunicación escrita informándole que- encontraban culpables a tres de los acusados y no culpables a otros dos; y que en cuanto a otros dos acusados no habían podido llegar a un acuerdo. El juez les contestó por escrito diciéndoles que ellos debían decidir también si los dos acusados restantes eran culpables o inocentes. Dichos acusados ni sus abogados tuvieron conocimiento de estas comunicaciones entre el juez y el jurado. Poco después de recibir la comunicación del juez el jurado rindió su veredicto, declarando a los dos acusados culpables del primero de los cargos. Dos meses más tarde, cuando el acusado se enteró de lo ocurrido, pidió a la Corte le permitiese anotar una ex-cepción. La Corte se negó a ello, basándose en que el abogado del acusado había pedido a la Corte que mantuviese al jurado deliberando hasta que llegasen a un veredicto. La Corte Suprema revocó la sentencia y ordenó un nuevo juicio, sosteniendo que “Cuando un jurado se ha retirado para considerar su veredicto y se hace necesario darle instrucciones suplementarias, bien sea porque el jurado las pidiera o por otras razones, las mismas deben ser comunicadas al ju-*907rado en presencia del abogado o después qne se le haya avi-sado y dado oportunidad para estar presente; y no debe enviarse instrucciones por escrito al jurado sin aviso al abo-gado y oportunidad para que éste formule sus objeciones.” Fillippon v. Albion Vein Slate Co., 250 U. S. 76. En Little v. United States, 72 F.2d 861, el error que causó la revocación de la sentencia consistió en que habiendo el jurado enviado una nota al juez en sil despacho, solicitando una copia de las instrucciones de la Corte, el juez en. corte abierta y es-tando presente el abogado defensor, quien formuló su obje-ción, ordenó al taquígrafo que fuese al cuarto del jurado y les leyera las instrucciones, en su totalidad, sin repetir o po-ner énfasis en parte alguna de las mismas. Al revocar la sentencia la Corte de Circuito se expresó así:
“Empero, enviar un taquígrafo al cuarto del jurado, para leer allí, en ausencia del acusado y su abogado, las instrucciones de la Corte presenta una cuestión muy diferente. Es cierto que puede ser que, con ello no se cause daño alguno; pero, por otro lado, una equi-vocación en la lectura de un signo taquigráfico, del cual se daría cuenta inmediatamente el abogado defensor, un énfasis inconsciente o deliberado o la falta del mismo, un esfuerzo inocente para explicar el significado de una palabra o de una frase, y muchas otras cosas que podrían muy bien ocurrir, resultarían en un daño irremediable para el acusado.
* * ® « « « «
En el caso ante nos, el record guarda silencio en cuanto a lo que ocurrió en el cuarto del jurado. No hay nada, pues, en este récord para sostener la conclusión, hecha afirmativamente en los casos cita-dos, desque el error fue necesariamente no perjudicial.” (Bastar-dillas nuestras.)
La Corte Suprema Federal en Mattox v. United States, 146 U. S. 140, 36 L. Ed. 917, estableció la regla siguiente :
“Comunicaciones privadas, posiblemente perjudiciales, entre ju-rados y terceras personas, o testigos, o el funcionario a cargo del ju-rado, está.n absolutamente prohibidas, e invalidan el veredicto, por lo menos hasta que se demuestre que no causaron perjiácio” (Bas-tardillas nuestras.)
*908En Outlaw v. United States, 81 F.2d 805, el jurado, des-pués de estar deliberando por algún tiempo envió al juez una comunicación informándole que deseaban una copia de las instrucciones. El juez ordenó al taquígrafo que las trans-cribiese, las examinó y las envió al cuarto del jurado. Ni el acusado ni su abogado se enteraron de lo ocurrido sino hasta después del veredicto y de haber sido disuelto el jurado. La cuestión levantada en la apelación fue que “el juez no debió tener comunicación alguna con el jurado, a no ser en corte abierta y con el conocimiento del acusado y de su abo-gado.” La Corte de Circuito confirmó la sentencia, diciendo:
“Aun cuando una comunicación privada entre el juez y el jurado es generalmente irregular y errónea, puede ser que no en todos los casos impida un juicio constitucional o legal. Muchos actos de mala conducta por parte de los jurados no producen ese resultado, ipues pueden ser subsanados mediante demostración de que no pudieron causar perjuicio_ alguno. Si el juez en este caso hubiese dado al ju-rado una instrucción incorrecta o por lo menos una instrucción nueva, estaríamos preparados para sostener que. la denegación de una opor-tunidad de oirla y de tomar excepción contra ella, sería causa bas-tante para un nuevo juicio. Porque aparece claramente que. el jurado recibid sólo y exactamente lo mismo que ya se le había comunicado, sin objeción y en la forma usual en Texas y que no es ahora motivo de queja, creemos que no se infringió ningún derecho substancial y que el error de procedimiento puede, ser considerado como un error téc-nico. Si el jurado hubiese sido llamado y las instrucciones leídas en presencia del apelante, no puede suponerse un resultado diferente.”
Los casos que acabamos de analizar y muchos otros ci-tados en Pueblo v. Saldaña, supra, sostienen la doctrina que establecimos en dicho caso o sea que “en todo caso en que la Corte o alguno de sus funcionarios comete el error de co-municarse con el jurado con respecto al caso y fuera de sala, se presume perjudicial el error a menos que se pruebe afir-mativamente que no ha habido perjuicio.”
Aplicando dicha doctrina a los hechos del presente caso y resultando afirmativamente probado que no hubo perjuicio *909alguno para el acusado, sino que por el contrario lo que el márshal hizo en este caso fué para la conveniencia del ju-rado, dentro del significado de la Nota 2, en Pueblo v. Saldaña, supra, pág. 191, creemos' y así lo resolvemos que la resolución y la sentencia apeladas deben ser confirmadas.
Creemos innecesario discutir el segundo señalamiento por ser el mismo claramente frívolo.